EXHIBIT EMPLOYEE MATTERS AGREEMENT by and between Capitol Bancorp Ltd. and Michigan Commerce Bancorp Limited Dated , 2009 Table of Contents Page ARTICLE 1 DEFINITIONS AND INTERPRETATION 1 Section 1.1 Definitions. 1 Section 1.2 References; Interpretation. 5 ARTICLE 2 GENERAL PRINCIPLES 5 Section 2.1 Transfer of Employees. 5 Section 2.2 Assumption and Retention of Liabilities. 6 Section 2.3 Spinco Employee Participation in Parent Benefit Plans. 6 Section 2.4 Service Credit. 7 Section 2.5 Approval of Spinco Plans by Parent as Majority Shareholder. 7 ARTICLE 3 RETIREMENT PLANS 7 Section 3.1 Parent and Spinco 401(k) Plans. 7 Section 3.2 Spinco Notice to Parent of Terminations of Employment. 8 ARTICLE 4 HEALTH AND WELFARE PLANS 9 Section 4.1 Spinco Welfare Plans. 9 Section 4.2 Health and Dependent Care Reimbursement Plans. 9 Section 4.3 COBRA and HIPAA. 10 Section 4.4 Liabilities. 10 Section 4.5 Vacation and Other Time-Off Benefits. 11 Section 4.6 Advancements or Reimbursements. 11 Section 4.7 Workers’ Compensation Liabilities. 11 ARTICLE 5 LONG-TERM INCENTIVE AWARDS 11 Section 5.1 Treatment of Outstanding Parent Options. 11 Section 5.2 Parent ESOP. 12 Section 5.3 Cooperation. 12 Section 5.4 SEC Registration. 12 Section 5.5 Savings Clause. 12 ARTICLE 6 ADDITIONAL COMPENSATION MATTERS 13 Section 6.1 Annual Incentive Awards. 13 Section 6.2 Parent Individual Arrangements. 13 Section 6.3 Severance Benefits. 14 i Section 6.4 Relocation Expenses; Talent Acquisition/Retention Agency Fees. 14 Section 6.5 Tax Matters. 14 ARTICLE 7 INDEMNIFICATION 15 ARTICLE 8 GENERAL AND ADMINISTRATIVE 15 Section 8.1 Sharing of Information. 15 Section 8.2 Reasonable Efforts/Cooperation. 16 Section 8.3 Employer Rights. 16 Section 8.4 Effect on Employment. 16 Section 8.5 Consent of Third Parties. 16 Section 8.6 Beneficiary Designation/Release of Information/Right to Reimbursement. 16 Section 8.7 Not a Change in Control. 17 Section 8.8 Fiduciary Matters. 17 ARTICLE 9 MISCELLANEOUS 17 Section 9.1 Effect if Distribution Does not Occur. 17 Section 9.2 Relationship of Parties. 17 Section 9.3 Affiliates. 17 Section 9.4 Notices. 17 Section 9.5 Entire Agreement. 18 Section 9.6 Waivers. 18 Section 9.7 Amendments. 18 Section 9.8 Termination. 19 Section 9.9 Governing Law. 19 Section 9.10 Dispute Resolution. 19 Section 9.11 Titles and Headings. 19 Section 9.12 Counterparts. 19 Section 9.13 Assignment. 19 Section 9.14 Severability. 19 Section 9.15 Exhibits and Schedules. 20 Section 9.16 Specific Performance. 20 Section 9.17 Waiver of Jury Trial. 20 Section 9.18 Authorization. 20 Section 9.19 No Third-Party Beneficiaries. 20 Section 9.20 Construction. 20 ii Employee Matters Agreement THISEMPLOYEE MATTERS
